        Case 2:18-cv-05067-CFK Document 81 Filed 07/01/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

YAHCOB SWINTON,                              :      CIVIL ACTION
        Plaintiff,                           :
                                             :
      v.                                     :      No. 18-5067
                                             :
SOUTHEASTERN PENNSYLVANIA                    :
TRANSPORTATION AUTH., et al.,                :
        Defendants.                          :

                                     ORDER

      AND NOW, this 1st day of July 2020, following a non-jury trial in this

matter and careful consideration of the parties’ proposed findings of fact and

conclusions of law, and for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that JUDGMENT is entered in favor of

Defendants on Count V of Plaintiff’s Complaint.

      It is hereby further ORDERED that in accordance with the verdict of the

jury, filed on January 9, 2020 (ECF No. 62), JUDGMENT is entered in favor of

Defendant SEPTA and against Plaintiff Yahcob Swinton on Counts I through

IV of Plaintiff’s Complaint.

      All matters having been disposed of, this matter is now CLOSED.


                                                    BY THE COURT:

                                                     /s/ Chad F. Kenney
                                                    CHAD F. KENNEY, J.
